DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 13 October 2022 is acknowledged.
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities: Applicant is
requested to amend the first paragraph to indicate that parent application 16/008,328 has issued as a patent.  Suggested language would be --The present application is a continuation application of U.S. Patent Application No. 16/008,328, filed on June 14, 2018, now U.S. Patent No. 10,805,742, which is a continuation application of U.S. Patent Application No. 14/825,729 filed August 13, 2015, now U.S. Patent No. 10,028,064, which is a divisional application of U.S. Patent Application No. 13/281 ,609 filed October 26, 2011, now U.S. Patent No. 9,124,991--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 10, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerber (U.S. Pub. No. 2008/0194953 A1; cited in the IDS filed 17 September 2020), in view of Van Vlem et al. (U.S. Pub. No. 2012/0215055 A1; hereinafter known as “Van Vlem”).
Regarding claim 1, Kerber discloses an internal portion of a hearing prosthesis (Abstract; Figs. 1, 2), comprising: an internal coil 111 configured to receive processed signals from an external portion of the hearing prosthesis ([0007]); output electronics 109/112/113/201 configured to stimulate a recipient of the internal portion based on the processed signals received from the external portion ([0008]; [0024]); and at least one implantable detector configured to detect sounds from within the recipient ([0012]; [0015]; [0024]).  Kerber fails to disclose at least one capacitor configured to provide sufficient power for operation of the internal portion for a period of time independent from the external portion, though Kerber does teach that the external portion transmits power to the internal portion ([0007]).  Van Vlem teaches a similar hearing prosthesis (Abstract; Fig, 2) comprising an external portion 242 and an internal portion 244A ([0025]), wherein the internal portion comprises an internal coil ([0027]) and output electronics for stimulating the recipient ([0026]), wherein the external portion transmits power to the internal portion ([0027]) and the internal portion comprises at least one capacitor for storing received power to power the internal components ([0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kerber with at least one capacitor, as taught by Van Vlem, in order to store received power to power the internal components.  This combination is taken to be capable of achieving the recited intended use of providing sufficient power for operation of the internal portion for a period of time independent from the external portion, as the power stored by the capacitor(s) would be able to power the internal portion for a non-specified length of time even after the external portion is detached.
Regarding claim 4, the combination of Kerber and Van Vlem discloses the invention as claimed, see rejection supra, and Kerber further discloses that the at least one implantable detector is configured to generate a representation of the sounds detected from within the recipient ([0027]).
Regarding claim 5, the combination of Kerber and Van Vlem discloses the invention as claimed, see rejection supra, and Kerber further discloses that the at least one implantable detector is configured to generate an indication that the sounds detected from within the recipient are above at least one threshold detection level ([0026]-[0030]).
Regarding claim 6, the combination of Kerber and Van Vlem discloses the invention as claimed, see rejection supra, and Kerber further discloses that the at least one implantable detector is configured to detect a presence of the sounds from within the recipient ([0024]; [0031]).
Regarding claim 7, the combination of Kerber and Van Vlem discloses the invention as claimed, see rejection supra, and Kerber further discloses that the at least one implantable detector comprises at least one microphone ([0024]; [0031]).
Regarding claim 8, the combination of Kerber and Van Vlem discloses the invention as claimed, see rejection supra, and Kerber further discloses that the at least one implantable detector comprises at least one of a vibration sensor, an accelerometer, or a piezoelectric sensor ([0015]; [0031]).
Regarding claim 10, the combination of Kerber and Van Vlem discloses the invention as claimed, see rejection supra, and Kerber further discloses that the external portion comprises an external transducer configured to detect one or more sounds ([0006]; [0008]; microphone), and wherein the at least one implantable detector has a lower acoustic fidelity than the external transducer ([0015]; [0031]; e.g., an acceleration sensor has a lower acoustic fidelity than a microphone).
Regarding claim 11, the combination of Kerber and Van Vlem discloses the invention as claimed, see rejection supra, and Kerber further discloses that the external portion comprises at least one external transducer configured to detect one or more sounds ([0006]; [0008]; e.g., microphone), a sound processor configured to convert the one or more sounds detected by the at least one external transducer into the processed signals ([0007]-[0008]; external signal processor), at least one battery ([0004]), and an external coil 110 configured to transmit the processed signals to the internal coil ([0007]-[0008]).  While Kerber does not expressly teach that its system includes the at least one battery, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kerber and Van Vlem with at least one battery in the external portion, as taught generally by Kerber, in order to power the external portion.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerber and Van Vlem as applied to claim 1 above, and further in view of Abolfathi (U.S. Pub. No. 2007/0280495 A1).  The combination of Kerber and Van Vlem discloses the invention as claimed, see rejection supra, and Kerber further discloses that the external portion comprises an external transducer configured to detect one or more sounds ([0006]; [0008]; microphone).  The combination of Kerber and Van Vlem fails to expressly disclose that the at least one implantable detector has a narrower frequency response than a frequency response of the external transducer.  Abolfathi discloses a hearing prosthesis (Abstract) that comprises multiple detectors/transducers, wherein certain transducers may be configured to handle only a subset of the frequency spectrum, in order to enhance efficiency ([0020]; [0073]; [0088]-[0090]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kerber and Van Vlem so that the implantable detector has a narrower frequency range than the external transducer, as taught by Abolfathi, in order to enhance efficiency.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests that the output electronics are configured to stimulate the recipient based on the sounds detected by the implantable detector only when it is determined that the external portion is unable to provide the processed signals to the internal portion, in combination with the previously recited components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shaquer (U.S. No. 6,810,289 B1) also teaches an internal component that stores RF energy received from an external component in a capacitor to power internal electronics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791